DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed September 11, 2020; November 25, 2020; February 4, 2021; May 28, 2021; July 15, 2021; February 9, 2022; May 16 ,2022 have been placed in the application file and the information referred to therein has been considered as to the merits.
Since this application is a continuation application filed under 37 CFR 1.53 (b), the examiner has considered information, which has been considered by the Office in the parent applications. Such information need not be resubmitted in the continuing application unless the applicant desires the information to be printed on the patent.
With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii). 
Drawings
The drawings received September 11, 2020 are acceptable for examination purposes.
Specification
The specification received September 11, 2020 has been reviewed for examination purposes.
The disclosure is objected to because of the following informalities: the status of the prior U.S. application listed in the first sentence of the application should be updated since it has matured into a U.S. patent.   Appropriate correction is required.
Claim Objections
Claims 1-6 are objected to because of the following informalities:  while iron (a necessary element of steel) and nickel are present in claim 1, the terms “the Fe intensity” and “the Ni intensity” in claim 1 should be amended to “an Fe intensity” and “a Ni intensity”.  Appropriate correction is required.  Claims 2-6 are dependent upon claim 1 and objected to for the same reasons.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the iron-nickel diffusion layer" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim as neither claims  1 nor claim 2 provides clear antecedent basis for an iron-nickel diffusion layer.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohmura et al. (EP 1498963A).
As to claim 7, Ohmura discloses a method for producing nickel-plated heat-treated steel sheets.  The method includes forming a nickel plating layer on a first surface of the sheet in an amount ranging from 4.4 to 26.7 g/m2 nickel, forming another nickel plating layer on a second surface of the steel sheet and heat treating the steel sheet in a temperature range from 350-450oC for 30seconds to 2 minutes.  Notably, Ohmura teaches in Examples 2, 3 and 7 of heat treating for 1 minute at temperatures of either 400oC or 450oC.  The stainless steel sheet is further plated with nickel on both sides at 8.9 g/m2 and 18/2 g/m2 (Example 2); 17.5 g/m2 (Example 3); 17.2 g/m2 and 9.1 g/m2 (Example 7).  The method steps above are performed with respect to the steel sheet.  The limitations of claim 7 to the sheet being an inner or outer surface of the can is not a limiting feature with respect to the method as it is held to be intended use of the steel sheet and method for producing the steel sheet.  As such, the steel sheets of Ohmura having nickel applied to both sides of the steel sheet in the same amounts and subjected to the same diffusion treatment in terms of temperature and time, will form an iron nickel diffusion layer and nickel layer at the outermost region of the nickel plated side.  This would be particularly true for the side of the steel sheet having nickel plating on the outer side of Examples 2, 3 and 7 as the amount of nickel and heat treatment conditions for these examples are the same as the instant invention, thus resulting in formation of an iron-nickel diffusion layer at the interfacial region between the steel sheet and nickel plating layer.
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection.
 “In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.” Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990)
In the case of the instant application the basis for expectation of inherency is the steel sheets of Ohmura having nickel applied to both sides of the steel sheet in the same amounts and subjected to the same diffusion treatment in terms of temperature and time, will form an iron nickel diffusion layer and nickel layer at the outermost region of the nickel plated side.  This would be particularly true for the side of the steel sheet having nickel plating on the outer side of Examples 2, 3 and 7 as the amount of nickel and heat treatment conditions for these examples are the same as the instant invention, thus resulting in formation of an iron-nickel diffusion layer at the interfacial region between the steel sheet and nickel plating layer.
The Examiner invites applicant to provide that that the prior art products and method of manufacturing the product do not necessarily or inherently possess the characteristics of his [or her] claimed product.
Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).
With respect to claim 7 being amended to recite that the nickel plating layer is a surface to be an inner surface of the battery can, this language is held to be intended use as there is nothing in the method claim (a method for producing a sheet) which breathes life into the location of the plating layer in a can structure.  The claim is to a method for producing a sheet, and the language with respect to the can is held to be intended use of the claimed method for producing the sheet therein.  Ohmura first forms a nickel-plated heat-treated steel sheet prior to manipulation of the sheets of Ohmura and at the point where the nickel-plated heat-treated steel sheet is formed (prior to forming the battery case), the method steps of Ohmura are identical to the method steps of claim 7.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ohmura et al. (EP 1498963 A1) as evidenced by Mori et al. (U.S. Patent Application No. 2009/0311595).
Table 1 of Ohmura teaches of various examples for producing nickel-plated heat-treated steel sheet for a battery can.  The nickel plating thickness is 0.5 to 3 microns on the inside and 0.2 to 3 microns on the outside (para. [0025]). Certain examples read on the method of claim 7.  Example 2 teaches of Ni plating at 8.9 g/m2 and a heat treatment step of 400°C for 1 minute.  Example 3 teaches of Ni plating at 17.5 g/m2 and a heat treatment step of 450°C for 1 minute.  Example 7 also teaches of the same amount of Ni plating (17.2 g/m2) as claimed and heat treatment of the plated case at 450°C for 1 minute (Example 7).  Additionally, the same sheets are provided with an outer side plating of only nickel (Example 2, 18.2 g/m2 @  400°C for 1 minute; Example 3, 17.5 g/m2 at 450°C for 1 minute; Example 7. 9.1 g/m2 at 450°C for one minute).  Each of these examples teach of the process steps which are the same as the instant invention, therefore as the process steps are the same, the resultant product of Ohmura, particularly the nickel-plated outer side of the can, would expectedly have the same characteristics as recited in claims 1, 2 and 4 absent clear evidence to the contrary.  Therefore claims 1, 2 and 4 are inherent to the product of Ohmura as evidenced by the use of the same plating process, same amount of plated nickel and same time and temperature for heat treating of the nickel-plated stainless steel cans of Examples 2, 3 and 7 of Ohmura.
The nickel plating thickness is 0.5 to 3 microns on the inside and 0.2 to 3 microns on the outside (para. [0025]; as applied to claim 3).
	Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection.
The fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. In re Rijckaert, 9 F.3d 1531, 1534, 28 USPQ2d 1955, 1957 (Fed. Cir. 1993). 
“In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.” Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990)
In the case of the instant application the basis for expectation of inherency is: as stainless steel inherently has an iron component therein, and since the outer side plating of nickel is present in the same amount and heat treated under the same temperature and time period, the resultant outer side of the nickel plated steel will expectedly exhibit the same Fe and Ni intensity. D1 and D2 of claim 1, ratio of thickness of the inherent iron-nickel diffusion layer to the nickel layer (claim 2) and hardness (claim 4), absent clear evidence to the contrary (see Mori, para. [0015], as evidence, which shows that the nickel plating thickness and the temperature and time of the heat treatment influence the Fe-Ni diffusion layer so that the Fe/Ni ratio in the Fe-Ni diffusion layer falls within a predetermined range). As the prior art process of Ohmura subjects the same materials to the same amount of nickel plating at the same thickness level and heat treatment for the same time and temperature, the product of Ohmura will expectedly have the same properties as recited in claims 1, 2 and 4.  In the alternative, if any differences are in fact shown by Applicant, these differences would expectedly be minor and obvious differences given the remarkable similarity between the nickel plating amount, nickel plate thickness and the process of producing the nickel-plated steel heat-treated steel sheets of Ohmura and that of the instant invention.
The Examiner invites applicant to provide that that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.
Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).
With respect to claims 1-4 reciting that the nickel plating layer is a surface to be an inner surface of the battery can, this language is held to be intended use as there is nothing in the method claim (a method for producing a sheet) which breathes life into the location of the plating layer in a can structure.  The claims are only to a nickel-plated heat-treated steel sheet and the language with respect to the can is held to be intended use of the claimed method for producing the sheet therein.  Ohmura first forms a nickel-plated heat-treated steel sheet and for Examples 2, 3 and 7 employs the same amount of nickel subjected to the same heat treatment conditions prior to manipulation of the sheets of Ohmura. Thus the nickel-plated heat-treated steel sheet of Ohmura (at least Examples 2, 3 and 7), formed in these examples would expectedly exhibit the same characteristics of claims 2-4, absent clear evidence to the contrary.
While intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967);   In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  See also MPEP  § 2114.
The nickel-plated steel is employed as a can for a battery (abstract, paras. [0040]-[0042] and examples as applied to claim 5) and thus would include a battery provided with the can (paras. [0043]-[0046] as applied to claim 6).  Also, with respect to claims 5-6 and the nickel layer being the inner surface layer of the can, it is further noted Example 2 of Table 1 of Ohmura teaches of forming a Ni-plating of 8.9 g/m2 at the inner side and heat-treating the resultant product for 1 minute at 400oC.  Likewise Example 6 teaches of forming a Ni-plating of 9.2 g/m2 at the inner side and heat-treating the resultant product for 1 minute at 400oC and Example 7 teaches of Ni-plating 17.2 g/m2 at the inner side and heat-treating the resultant product for 1 minute at 450oC.  Therefore in certain examples, Ohmura teaches of forming the same nickel plating layer on the inner surface of the battery container.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,873,061 in view of Minagi et al. (U.S. Patent Application No. 2012/0219825). 
As to instant claim 1, U.S. Patent No. 10,873,061 claims a battery can comprising the same nickel-plated steel sheet and, in order to obtain the can, the claimed invention encompasses the same nickel-plated heat-treated steel sheet. The sheet of U.S. Patent No. 10,873,061 comprises a nickel layer constituting an outermost layer with a nickel content of 4.4-26.7 g/m2 on a first inner surface of the can/steel sheet; wherein when the Fe and Ni intensities are continuously measured along depth direction from the inner (first) surface by using a high frequency glow discharge optical emission spectrometric analyzer, a difference between depth (d1 and D2 is 0.04 microns and the depth D1 is a depth exhibiting an intensity of 10% of a saturated value of Fe intensity and depth D2 exhibiting a second predetermined value is a depth exhibiting an intensity of 10% of a maximum value when the measurement is further performed along the depth direction after the Ni intensity shows the maximum value by the above-described measurement (claim 1, applied to instant claim 1). 
As to instant claim 2, U.S. Patent No. 10,873,061 claims a ratio of the thickness of the iron-nickel diffusion layer to the thickness of the nickel layer is 0.08 or less (claim 2 applied to instant claim 2).
As to instant claim 3, U.S. Patent No. 10,873,061 claims the thickness of the nickel layer being more than 0.5 microns (claim 3, applied to instant claim 3).
As to instant claim 4, U.S. Patent No. 10,873,061 claims the same Vickers hardness for the nickel layer on the outer (first) surface (claim 4, applied to instant claim 4).
As to instant claim 5, U.S. Patent No. 10,873,061 claims a battery container of the nickel-plated heat-treated steel sheet (claim 1, applied to instant claim 5).
As to instant claim 6, U.S. Patent No. 10,873,061 claims a battery provided with the battery container of the nickel-plated heat-treated steel sheet (claim 5, applied to instant claim 5).
As to instant claim 7, U.S. Patent No. 10,873,061 claims a method for producing a battery can (the method including steps for producing a nickel-plated heat-treated steel sheet for a battery can), the method comprising forming a nickel plating layer on a surface of a steel sheet with a nickel amount of 4.4-26.7 g/m2 and forming an iron nickel diffusion layer and a nickel layer constituting the outermost layer by applying the same heat treatment temperature and duration (350-450oC for 30 seconds to 2 minutes).
U.S. Patent No. 10,873,061 does not claim forming a second nickel plating layer on the outer surface of the battery can (claims 1 and 7).
Minagi teaches of similar nickel-plated heat-treated steel sheets for battery cans wherein the sheet is also provided with an outer nickel plating layer to enhance corrosion resistance of the outer surface of a battery can (para. [0002]).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the inventio of U.S. Patent No. 10,873,061 to include a nickel plating layer on the outer side of the steel sheet as taught by Minagi since it would have enhanced the corrosion resistance of the battery can.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Nos. 2009/0026287, 2009/0311595 and 2016/0168657 teaches of other conventional methods and product relating to surface treated steel sheets for battery containers. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725